 

Exhibit 10.1

 



SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (the "Agreement") dated as of November 29, 2018, has
been executed by the undersigned (the "Subscriber") in connection with the offer
and sale (the "Offering") of 14,285,715 shares (the "Shares") of common stock,
$0.001 par value per share (the "Common Stock"), of General Steel Holdings,
Inc., a Nevada corporation (the "Company"), at a price of US$0.035 per Share for
an aggregate purchase price of US$500,000. The Offering of the Shares is being
made in reliance upon the provisions of Regulation S ("Regulation S")
promulgated by the Securities and Exchange Commission (the "SEC") under the
Securities Act of 1933, as amended (the "Securities Act"). Upon the terms and
subject to the conditions set forth herein, the Subscriber hereby agrees to
purchase, and the Company hereby agrees to issue and sell the Shares. In
consideration of the mutual promises, representations and warranties set forth
herein, the Company and the Subscriber hereby agree as follows:

 

1. Agreement to Subscribe

 

1.1 Purchase and Issuance of the Common Stock. The Subscriber is hereby
subscribing for 14,285,715 Shares. The aggregate price payable for the Shares is
US$500,000.00 ("Share Consideration"). At the Closing, Subscriber will deliver
to the Company, or as otherwise instructed by the Company, the Share
Consideration by bank check, wire transfer or such other form of payment as
shall be reasonably acceptable to the Company.

 

1.2 Closing. The closing for the sale of the Shares to the Subscriber shall take
place at the offices of the Company on November    , 2018 (the "Closing"), or at
such other time and/or such other place as the parties may mutually determine.

 

2. Representations and Warranties of the Subscriber

 

The Subscriber represents and warrants to the Company, as of the date hereof and
as of the Closing, that:

 

2.1 No Government Recommendation or Approval. The Subscriber understands that no
United States federal or state agency or similar agency of any other country,
has passed upon or made any recommendation or endorsement of the Company or the
Offering of the Shares.

 

2.2 Not a "U.S. Person". The Subscriber is not a "U.S. Person" as defined in
Rule 902 of Regulation S promulgated under the Securities Act, was not organized
under the laws of any United States jurisdiction, and was not formed for the
purpose of investing in securities not registered under the Securities Act. If
any individual, at the time the purchase order for this transaction was
originated, the Subscriber was outside the United States.

 

2.3 Intent. The Subscriber is purchasing the Shares solely for investment
purposes, for the Subscriber's own account and not for the account or benefit of
any U.S. person, and not with a view towards the distribution or dissemination
thereof and the Subscriber has no present arrangement to sell the Shares to or
through any person or entity. The Subscriber understands that the Shares must be
held indefinitely unless such Shares are resold in accordance with the
provisions of Regulation S, are subsequently registered under the Securities Act
or an exemption from registration is available.

 



Regulation S Subscription Agreement

 1 

 

 

2.4 Restrictions on Transfer. The Subscriber understands that the Shares are
being offered in a transaction not involving a public offering in the United
States within the meaning of the Securities Act. The Shares have not been and
will not be registered under the Securities Act, and, if in the future the
Subscriber decides to offer, resell, pledge or otherwise transfer the Shares,
such Shares may be offered, resold, pledged or otherwise transferred only (A)
pursuant to an effective registration statement filed under the Securities Act,
(B) to a non-U.S. person in an offshore transaction in accordance with Rule 903
or Rule 904 of Regulation S of the Securities Act, (C) pursuant to the resale
limitations set forth in Rule 905 of Regulation S, (D) pursuant to an exemption
from registration under the Securities Act provided by Rule 144 thereunder (if
available) or (E) pursuant to any other exemption from the registration
requirements of the Securities Act, and in each case in accordance with any
applicable securities laws of any state of the United States or any other
jurisdiction. The Subscriber acknowledges, agrees and covenants that it will not
engage in hedging transactions with regard to the Shares prior to the expiration
of the distribution compliance period specified in Rule 903 of Regulation S
promulgated under the Securities Act, unless in compliance with the Securities
Act. The Subscriber agrees that if any transfer of its Shares or any interest
therein is proposed to be made, as a condition precedent to any such transfer,
the transferor may be required to deliver to the Company an opinion of counsel
reasonably satisfactory to the Company. Absent registration or pursuant to an
exemption from registration, the Subscriber agrees that it will not resell the
Shares to U.S. Persons or within the United States.

 

2.5. Accredited and Sophisticated Investor.

 

(i) The Subscriber is familiar with the term "accredited investor" as defined in
Regulation D promulgated under the Securities Act and is an "accredited
investor" within the meaning of such term as defined in Regulation D.

 

(ii) The Subscriber is sophisticated in financial matters and is able to
evaluate the risks and benefits of the investment in the Shares.

 

(iii) The Subscriber is able to bear the economic risk of his investment in the
Shares for an indefinite period of time, and acknowledges that none of the
Shares have been registered under the Securities Act and therefore cannot be
sold unless subsequently registered under the Securities Act or an exemption
from such registration is available.

 



Regulation S Subscription Agreement

 2 

 

 

2.6 Independent Investigation. The Subscriber, in making the decision to
purchase the Shares, has relied upon an independent investigation of the Company
and has not relied upon any information or representations made by any third
parties or upon any oral or written representations or assurances from the
Company, its officers, directors or employees or any other representatives or
agents of the Company, other than as set forth in this Agreement. The Subscriber
is familiar with the business, operations and financial condition of the Company
and has had an opportunity to ask questions of, and receive answers from, the
Company’s officers and directors concerning the Company and the terms and
conditions of the offering of the Shares and has had full access to such other
information concerning the Company as the Subscriber has requested. The
Subscriber understands and acknowledges that the Company has not timely filed
its SEC Reports (as hereinafter defined) and is not in compliance with the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Company
has provided Subscriber with unaudited financial statements for the three and
six month period ended June 30, 1028 (the “June 2018 Report”) and the financial
statements for the fiscal years ended December 31, 2016 and 2017 (the “Unaudited
Fiscal Year Reports”).

 

2.7 Authority. This Agreement has been validly authorized, executed and
delivered by the Subscriber and is a valid and binding agreement enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, moratorium,
reorganization, or similar laws relating to, or affecting generally the
enforcement of, creditors' rights and remedies or by equitable principles of
general application and except as enforcement of rights to indemnity and
contribution may be limited by federal and state securities laws or principles
of public policy. The execution, delivery and performance of this Agreement by
the Subscriber does not and will not conflict with, violate or cause a breach of
any agreement, contract or instrument to which the Subscriber is a party.

 

2.8 No Legal Advice from Company. The Subscriber acknowledges that he, she or it
has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement and the other agreements entered into between the
parties hereto with the Subscriber's own legal counsel and investment and tax
advisors. Except for any statements or representations of the Company made in
this Agreement and the other agreements entered into between the parties hereto,
the Subscriber is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

 

2.9 Reliance on Representations and Warranties. The Subscriber understands that
the Shares are being offered and sold to the Subscriber in reliance on specific
provisions of United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Subscriber set
forth in this Agreement in order to determine the applicability of such
provisions.

 



Regulation S Subscription Agreement

 3 

 

 

2.10 No Advertisements. The undersigned is not subscribing for Shares as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or presented at any seminar or meeting.

 

3. Representations and Warranties of the Company

 

The Company (as used in this Section 3, including all subsidiaries and variable
interest entities of the Company) represents and warrants to the Subscriber, as
of the date hereof and as of the Closing, that:

 

3.1 Valid Issuance of Capital Stock. The shares of Common Stock comprising the
Shares will, when issued in accordance with the terms of this Agreement, be duly
authorized, validly issued, fully paid and non-assessable, free and clear of all
liens or encumbrances imposed by the Company.

 

3.2 Organization and Qualification. The Company is a corporation duly
incorporated and existing in good standing under the laws of the state of Nevada
and has the requisite corporate power to own its properties and assets and to
carry on its business as now being conducted. The Company is not in violation
nor default of any of the provisions of its Articles of Incorporation, By-Laws
or other organizational or charter documents. The Company is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary.

 

3.3 Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Shares in accordance with the terms hereof, (ii) the
execution, delivery and performance of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required, and (iii) this Agreement constitutes valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization, or similar laws relating to,
or affecting generally the enforcement of, creditors' rights and remedies or by
equitable principles of general application and except as enforcement of rights
to indemnity and contribution may be limited by federal and state securities
laws or principles of public policy.

 

3.4 No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Company of the transactions contemplated hereby do not
and will not (i) result in a violation of the Company's Articles of
Incorporation or By-Laws, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
result in the creation of any lien or encumbrance upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
anti-dilution or similar adjustments, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company debt or otherwise) or other
understanding to which the Company is a party or by which any property or asset
of the Company; or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected. Other than any SEC or state
securities filings which may be required to be made by the Company subsequent to
the Closing, the Company is not required under federal, state or local law, rule
or regulation to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency or self-regulatory
entity in order for it to perform any of its obligations under this Agreement or
issue the Shares in accordance with the terms hereof.

 



Regulation S Subscription Agreement

 4 

 

 

3.5 Capitalization. The capitalization of the Company is as set forth in the
June 2018 Report. No person or entity has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by this Agreement. Except as a result of the purchase
and sale of the Shares and other than employee stock options, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
person or entity any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of Common Stock or any
securities of the Company which would entitle the holder thereof to acquire at
any time Common Stock, including, without limitation, any debt, preferred stock,
right, option, warrant or other instrument that is at any time convertible into
or exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock. The issuance and sale of the Shares will not obligate the
Company to issue shares of Common Stock or other securities to any person or
entity (other than the Subscriber) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. There are no outstanding securities or
instruments of the Company that contain any redemption or similar provisions,
and there are no contracts, commitments, understandings or arrangements by which
the Company is or may become bound to redeem a security of the Company. The
Company does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement. All of the outstanding shares of
capital stock of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
No further approval or authorization of any stockholder, the Board of Directors
or others is required for the issuance and sale of the Shares. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders. No person or entity has any right to cause the Company to effect
the registration of any of the Company’s securities under the Securities Act.

 

3.6 SEC Reports; Financial Statements. The Company has not filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein being collectively referred to
herein as the “SEC Reports”) on a timely basis or received a valid extension of
such time of filing. The last SEC Report filed by the Company was the Company’s
Quarterly Report on Form 10-Q for the quarter ended September 30, 2016, which
was filed on October 23, 2017. As of the respective dates of the SEC Reports
that have been filed, each SEC Report complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and none
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports that have been filed
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing. The financial statements in the SEC Reports, the June 2018 Report and
the Unaudited Fiscal Year Reports have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

3.7 Material Adverse Effects. Since the date of the June 2018 Report (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a material adverse effect to the Company or
its business (a “Material Adverse Effect”), (ii) the Company has not incurred
any liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP, (iii) the Company has not altered its
method of accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or affiliate, except pursuant to existing Company stock option plans.
Except for the issuance of the Shares contemplated by this Agreement, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
businesses, prospects, properties, operations, assets or financial condition
that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made or deemed made that has
not been publicly disclosed at least one trading day prior to the date that this
representation is made.

 



Regulation S Subscription Agreement

 5 

 

 

3.8 Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company or any of it properties before or by
any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an “Action”)
which (i) adversely affects or challenges the legality, validity or
enforceability of this Agreement or the Shares or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any director or officer thereof is or
has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the SEC involving the
Company or any current or former director or officer of the Company. The SEC has
not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the
Securities Act.

 

3.9 Compliance. The Company (i) is not in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default), nor has the Company received notice of
a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority and trading market, including
without limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

 

3.10 Environmental Laws. The Company (i) is in compliance with all applicable
federal, state, local and foreign laws relating to pollution or protection of
human health or the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata), including laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands, or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations, issued,
entered, promulgated or approved thereunder (“Environmental Laws”); (ii) have
received all permits licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses; and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval where in each clause (i), (ii) and (iii), the failure to so comply
could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.

 



Regulation S Subscription Agreement

 6 

 

 

3.11 Related Party Transactions. Except as set forth in the June 2018 Report and
the Unaudited Fiscal Year Reports none of the officers or directors of the
Company and, to the knowledge of the Company, none of the employees of the
Company, is presently a party to any transaction with the Company (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, providing for
the borrowing of money from or lending of money to or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any entity in which any officer, director, or any such employee
has a substantial interest or is an officer, director, trustee, stockholder,
member or partner, in each case in excess of $120,000 other than for (i) payment
of salary or consulting fees for services rendered, (ii) reimbursement for
expenses incurred on behalf of the Company and (iii) other employee benefits,
including stock option agreements under any stock option plan of the Company.

 

4. Legends; Denominations

 

4.1 Legend. The Company will issue the Shares purchased by the Subscriber in the
name of the Subscriber and in such denominations to be specified by the
Subscriber prior to the Closing. The Shares will bear the following legend (the
"Legend"), and appropriate "stop transfer" instructions:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THESE SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT, (B) TO A
NON-U.S. PERSON IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE
904 OF REGULATION S UNDER THE SECURITIES ACT, (C) PURSUANT TO THE RESALE
LIMITATIONS SET FORTH IN RULE 905 OF REGULATIONS S UNDER THE SECURITIES ACT, (D)
PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE) OR (E) PURSUANT TO ANY OTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
JURISDICTION. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 



Regulation S Subscription Agreement

 7 

 

 

4.2 Subscriber's Compliance. Nothing in this Section 4 shall affect in any way
the Subscriber's obligations and agreement to comply with all applicable
securities laws upon resale of the Shares.

 

4.3 Company’s Refusal to Register Transfer of Shares. The Company shall refuse
to register any transfer of the Shares not made in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
filed under the Securities Act, or pursuant to an available exemption from the
registration requirements of the Securities Act.

 

5. Governing Law; Jurisdiction; Waiver of Jury Trial

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Clark County in the
State of Nevada for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any Action, any claim
that it is not personally subject to the jurisdiction of any such court, that
such Action is improper or is an inconvenient venue for such party or Action.
The parties hereto hereby waive any right to a jury trial in connection with any
litigation pursuant to this Agreement and the transactions contemplated hereby.

 

6. Assignment; Entire Agreement; Amendment

 

6.1 Assignment. Neither this Agreement nor any rights hereunder may be assigned
by any party to any other person other than by Subscriber to a person agreeing
to be bound by the terms hereof.

 

6.2 Entire Agreement; Amendment. This Agreement and any other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subject matter hereof, and no
party shall be liable or bound to any other party in any manner by any
warranties, representations or covenants except as specifically set forth in
this Agreement. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge, or termination is sought.

 



Regulation S Subscription Agreement

 8 

 

 

7. Notices; Indemnity

 

7.1 Notices. Unless otherwise provided herein, any notice or other communication
to a party hereunder shall be sufficiently given if in writing and personally
delivered or sent by facsimile with copy sent in another manner herein provided
or sent by courier (which for all purposes of this Agreement shall include
Federal Express, UPS or other recognized overnight courier) or mailed to said
party by certified mail, return receipt requested, at its address provided for
herein or such other address as either may designate for itself in such notice
to the other and communications shall be deemed to have been received when
delivered personally on the scheduled arrival date when sent by next day or
2-day courier service or if sent by facsimile upon receipt of confirmation of
transmittal or, if sent by mail, then three days after deposit in the mail.

 

7.2 Indemnification. Each party shall indemnify the other party and such party’s
agents against any loss, cost or damages (including reasonable attorney's fees
and expenses) incurred as a result of such party's breach of any representation,
warranty, covenant or agreement in this Agreement.

 

8. Termination

 

This Agreement may be terminated by the Subscriber by written notice to the
Company if the Closing has not been consummated on or before August _____, 2018;
provided, however, that no such termination will affect the right of any party
to sue for any breach by any other party (or parties).

 

9. Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument.

 

10. Survival; Severability

 

The representations, warranties, covenants and agreements of the parties hereto
shall survive the Closing. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party.

 



Regulation S Subscription Agreement

 9 

 

 

11. Titles and Subtitles

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

12. Fees and Expenses

 

Except as expressly set forth in this Agreement to the contrary, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees (including, without limitation,
any fees required for same-day processing of any instruction letter delivered by
the Company), stamp taxes and other taxes and duties levied in connection with
the delivery of the Shares to the Subscriber.



 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]


 



Regulation S Subscription Agreement

 10 

 

 

Name of the Subscriber: Hummingbird Holdings Limited

 

Date of Subscription: November 29 , 2018

Place of Residency and/or Principal Place of Business: British Virgin Islands

Address of Subscriber:

Start Chambers, Wickham's Cay II, P.O. Box 2221, Road Town, Tortola,
British Virgin Islands.

 



Signature of Subscriber: Hummingbird Holdings Limited   By:  /s/ Bao Ning Shi  
Name: Bao Ning Shi

  

Regulation S Subscription Agreement

 11 

 

 

This subscription is accepted by the Company on the 29th day of November, 2018

 



  GENERAL STEEL HOLDINGS, INC.               By:  /s/ Yu Zuo Sheng   Name: Yu
Zuo Sheng   Title: Chairman & CEO



 



Regulation S Subscription Agreement

 12 

